MEMORANDUM **
Nathan Wane Herrington appeals from the 168-month sentence imposed following his guilty-plea conviction for four counts of bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*311Herrington contends that the district court erred by treating the Sentencing Guidelines as presumptively reasonable and by affording them more weight than the other sentencing factors under 18 U.S.C. § 8553(a). We conclude that the district court did not commit procedural error and that the sentence is substantively reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.